DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10 are objected to because of the following informalities:  
Claim 1 preamble recites “A display”. Examiner suggests change to “A display device”.
Claims 2 – 10 have same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
some converters” is unclear refers to which “converters” because claim 1 line 4 recites “converters”.
Claims 2 – 10 have same issue because of claim dependency.
The term "a specified color" in claim 11 is a relative term which renders the claim indefinite.  The term "specified color" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "a specified time" in claim 12 is a relative term which renders the claim indefinite.  The term "specified time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 13 – 15 have same issue because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent Publication 20170336851 A1) in view of Kim et al. (U.S. Patent Publication 20180130856 A1).


    PNG
    media_image1.png
    815
    691
    media_image1.png
    Greyscale

Regarding claim 11, Bae discloses “An electronic device comprising: 
a display panel including a display area and a non-display area; (Figs, 2, 11, [0007] “The electronic device may include a display panel”. display panel has bezel which is non-display area) and 
a display driving circuit (Figs 2, 3, 4,  gamma generator 208) configured to drive the display panel and including a gamma driving circuit including a first group gamma circuit (Figs 2, 3, 4, 5, 6, Red gamma Gen 211 ) and a second group gamma circuit, (Figs 2, 3, 4, 5, 6, Red gamma Gen 213 )
wherein the display driving circuit is configured to: (Figs 2, 3, 4,  gamma generator 208)
identify the display area on which content is to be displayed, ([0169] “The display 1260 may display, for example, a variety of content (e.g., text, images, videos, icons, or symbols, and the like) to the user.”) 
display the content on the display area using the gamma driving circuit set to a state in which an output of the first group gamma circuit is activated (Figs 2, 3, 4, red gamma generator 211 enable [0077] “first gamma value generated by the first gamma generation unit 211 is simultaneously supplied to the first decoder 321 and the third decoder 323”) and an output of the second group gamma circuit is deactivated, (Fig, 2, 3, 4 Blue gamma Gen 213 disable [0095] [0109]) and 
using the gamma driving circuit set to a state in which the output of the first group gamma circuit is deactivated (Figs 2, 5, 6, 7, 8, red gamma generator 211 disable [0079] “the first logic circuit 202a may deactivate the first gamma generation unit 211 and may activate the third gamma generation unit 213.”) and the output of the (Fig, 2, 5, 6, 7, 8 Blue gamma Gen 213 enable [0079] “the first logic circuit 202a may deactivate the first gamma generation unit 211 and may activate the third gamma generation unit 213.” [0095] [0109])
Bae does not disclose “display a specified color on the non-display area on which the content is not displayed,”
Kim discloses “display a specified color on the non-display area on which the content is not displayed,” (abstract, [0005] [0006] [0103])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate non-display area by Kim into device of Bae.  The suggestion/motivation would have been to provide user’s convenience. (Kim: [0005])
Regarding claim 12, Bae and Kim disclose “wherein the display driving circuit is configured to: display the content on the display area using the gamma driving circuit in the state in which the output of the first group gamma circuit is activated and the output of the second group gamma circuit is deactivated during a specified time, (Bae [0079] [0095] [0105]) 
and display the content on the display area using the gamma driving circuit in the state in which the output of the first group gamma circuit is deactivated and the output of the second group gamma circuit is activated after the specified time elapses.” (Bae [0079] [0095] [0105]) 
Regarding claim 13, Bae and Kim disclose “wherein the content corresponds to first content, and wherein the display driving circuit is configured to: receive data for 
Regarding claim 14, Bae and Kim disclose “wherein the first group gamma circuit includes a gamma amplifier.” (Bae Figs 2, 5, 6, 7, 8, [0079] [0095] [0105]) 
Regarding claim 15, Bae and Kim disclose “wherein the second group gamma circuit includes an inverter”. (Bae Figs 2, 5, 6, 7, 8, [0079] [0080] [0095] [0105]) 

Alternately, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. Patent Publication 20110133972 A1) in view of Kim et al. (U.S. Patent Publication 20180130856 A1).
Regarding claim 11, Na discloses “An electronic device comprising: 
a display panel including a display area and a non-display area; ([0005]) and 
a display driving circuit configured to drive the display panel and including a gamma driving circuit including a first group gamma circuit and a second group gamma circuit, wherein the display driving circuit is configured to: (Fig 2, 710, 711, 712, 713, [0069] [0070])
identify the display area on which content is to be displayed, display the content on the display area using the gamma driving circuit set to a state in which an output of the first group gamma circuit is activated and an output of the second group gamma circuit is deactivated, (Figs 7,8, 9, 10, 11 [0069] [0070] [0071]) and 

Na does not disclose “display a specified color on the non-display area on which the content is not displayed,”
Kim discloses “display a specified color on the non-display area on which the content is not displayed,” (abstract, [0005] [0006] [0103])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate non-display area by Kim into device of Na.  The suggestion/motivation would have been to provide user’s convenience. (Kim: [0005])

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 - 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 a display device includes a display panel; and a display panel driver driving the display panel. The display panel driver includes: a processing circuit configured to perform digital arithmetic processing on R, G and B grayscale values of input image data to calculate R, G and B grayscale values of output image data, respectively, and a control point data generation circuit configured to: generate first control point data indicating the shape of a desired gamma curve; calculate Re, G and B control point data indicating input-output curves of digital arithmetic processing performed on the R, G and B grayscale values of the input image data by correcting the first control point data in response to the input image data. The processing circuit is configured to calculate the R, G and B grayscale values of the output image data in response to the R, G and B control point data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693